Title: To Thomas Jefferson from William Knox, 18 September 1792
From: Knox, William
To: Jefferson, Thomas


Philadelphia, 18 Sep. 1792. He arrived from Dublin on 15 Sep. and went to the Office of Foreign Affairs, where he received the original of TJ’s letter of 19 Aug. and a copy of that of 31 May, the original of which had not reached him prior to his departure from Ireland on 22 July. As intimated in his letter of 28 May 1792, he left for America soon after receiving the recent consular law and is pleased to learn from TJ’s 19 Aug. dispatch that his leave has been approved. He encloses a return of American shipping “at the different Ports of Ireland” for the first six months of 1792.
